DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 8,11,14,17,20,23 are objected to because of the following informalities:  the claimed limitation in claims 8,14,20 and 11,17,23 are duplicated because they all refer to “DCI fields in the first PDCCH and the second PDCCH are different”. Further, examiner believes the limitations “ wherein sets of Downlink Control Information (DCI)
fields in the first PDCCH is different from sets of DCI fields in the second PDCCH” as required in claims 8,14,20 and “determining that the first PDCCH and the second PDCCH have different sets of Downlink Control Information (DCI) information fields” as required in claims 1,17,23 are not described in the specification.  Appropriate correction is required.
In claims 10,16,22 what is meant by “selecting the first PDCCH as a Downlink Control Information (DCI) field”? the specification does not describe how the first PDCCH ( common search space) is selected as DCI field.  
Therefore, the claimed limitation “selecting the first PDCCH as a Downlink Control Information (DCI) field” is objected to because of its vague meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 7-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Yang et al.(US Pat.8,687,584).
In claims 7,13,19 Yang et al. discloses a communication method performed by a user equipment (UE), comprising: attempting, at the UE, to decode a first Physical Downlink Control Channel (PDCCH) in a Common Search Space (CSS), wherein the first PDCCH is scrambled by a first Radio Network Temporary Identifier (RNTI), the first PDCCH has a first payload size, and the first PDCCH starts at a first Control Channel Element (CCE) index;
attempting, at the UE, to decode a second PDCCH in a User equipment-specific Search
Space (USS), wherein the second PDCCH is scrambled by a second RNTI, the second PDCCH has a second payload size, and the second PDCCH starts at a second CCE index ( see fig.13; step 1310; col.15; lines 40-50 a UE receives a common search space and UE -search space. In col.15; lines 32-39; col.16; lines 4-12; the common search space and UE search space have the same payload size, same RNTI,  and the same CCE resource)
determining, at the UE, that (i) the first RNTI is same as the second RNTI; (ii) the first
payload size is same as the second payload size; and (iii) the first CCE index is same as the second CCE index (In col.15; lines 32-39 and col.16; lines 4-12; the common search space and UE search space have the same payload size, same RNTI,  and the same CCE resource or the same start CCE); and receiving, at the UE, data at least based on the first PDCCH ( see col.17; lines 17-22; the present invention limits transmission of control channel PDCCH in the common search space only when the control channels of common search space and UE search space  have the same payload size, the same RNTI, and the same start CCE in the overlap region).
In claims 9, 15,21 Yang et al. discloses the DCI fields in the second PDCCH comprises a Carrier Indicator Field (CIF) (see col.15; lines 49-51; the control channel candidate of UE specific search space includes CIF field).
In claims 12,18,24 Yang et al. discloses an aggregation level of the first PDCCH
is different from the aggregation level of the second PDCCH (see fig.11;col.13; lines 35-38; the aggregation level of UE specific search space is set to 1,2,4, 8 while the aggregation level of common search space is set to 4 or 8).
In claims 8,11,14,17,20,23 Yang et al. discloses sets of Downlink Control Information (DCI) fields in the first PDCCH is different from sets of DCI fields in the second PDCCH ( see col.5; lines 30-50; a UE monitors a plurality of PDCCHs. IF a PDCCH is provided for a UE specific, there is an identifier of the corresponding Ue (e.g., cell-RNTI). If a PDCCH is provided for a paging message, there is a paging identifier ( P-RNTI). If a PDCCH is provided for system information, there is a system information identifier (SI-RNTI). 
In claims 10,16,22 Yang et al. discloses in response to determining that (i) the first RNTI is same as the second RNTI; (ii) the first payload size is same as the second payload size; and (iii) the first CCE index is same as the second CCE index, selecting the first PDCCH as a Downlink Control Information (DCI) field (see col.17; lines 17-22; the present invention limits transmission of control channel candidates in common search space ( first PDCCH) only when the PDCCH of common search space and PDCCH of UE-specific search space have the same payload size, same RNTI, and the same start CCE resource). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US Pat. 969975; Method and Apparatus for Transmission and reception in Multicarrier Wireless Communication System);
Luo et al.( US Pub.2011/0228732; Method of Resolving PDCCH Confusion in LTE);
Chung et al. ( US Pub.2009/0088148; Wireless Communication System for Monitoring PDCCH).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413